Citation Nr: 0829959	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-31 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation based on loss 
of use of the left hand.

5.  Entitlement to service connection for bilateral 
compartment syndrome of the legs.

6.  Entitlement to an initial compensable evaluation for 
headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from December 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2005 and September 2005 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the United States Department of Veterans Affairs (VA). The 
August 2005 decision granted service connection for PTSD and 
assigned an initial disability rating of 10 percent.  The 
September 2005 rating decision granted service connection for 
headaches and assigned an initial noncompensable (0 percent) 
disability rating, denied entitlement to special monthly 
compensation for loss of use of the left hand, and denied 
service connection for bilateral compartment syndrome, a 
bilateral knee disability, and a right hand disability.

The issues of service connection for bilateral compartment 
syndrome of the legs and entitlement to a higher 
(compensable) initial evaluation for headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of any service connectable 
bilateral knee disability.

2.  There is no medical evidence of any service connectable 
right hand disability.

3.  The veteran's PTSD has for the entire period of initial 
rating claim on appeal manifested occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depression, sleep disturbances, 
irritability, and hyperarousal.  

4.  The veteran would not be equally well served by an 
amputation stump with prosthetic device; he retains the 
ability to grasp and manipulate objects.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  The criteria for service connection of a right hand 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

3.  The criteria for an initial evaluation of 30 percent, but 
no higher, for PTSD are met for the entire period of initial 
rating claim on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.130, Diagnostic Code 9411 (2007).

4.  The criteria for entitlement to special monthly 
compensation based on loss of use of the left hand are not 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102, 3.159, 3.350, 4.63 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the claim for an initial evaluation in excess 
of 10 percent for PTSD, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No 
additional discussion of the duty to notify is therefore 
required regarding the appeal for a higher initial rating for 
PTSD.

The application of the duty to notify to claims of service 
connection for bilateral knee and right hand disabilities, 
and for special monthly compensation for loss of use of the 
left hand, must be fully discussed, however.  Correspondence 
to the veteran dated in November 2004 informed him of the 
elements of his service connection claims, what evidence and 
information was required to substantiate his claims, and the 
respective responsibilities of VA and the veteran in 
obtaining such.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice did not discuss the assignment of an 
evaluation or effective date.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  This deficiency is harmless, however, as 
service connection is being denied, and hence no ratings or 
effective dates will be assigned.  Further, corrective March 
2006 correspondence was sent to the veteran.  The November 
2004 notice also did not address the elements required to 
establish loss of use of a hand.  Even so, the Board finds 
that the matters decided below may be addressed at this time, 
without further remand, because any errors in notice are not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  The February 2006 statement of 
the case included specific information regarding what 
constitutes loss of use of a hand, and the veteran has 
demonstrated, though his statements and submissions, that he 
is aware of the requirements of such a claim.  He has 
repeatedly stressed the impairment of his ability to 
manipulate tools, for example.  While the appellant did not 
receive full notice prior to the initial decision, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.

VA has additionally has a duty to assist the veteran in the 
development of his claims.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service treatment records.  The appellant was 
afforded VA medical examinations in November and December 
2004 and in August 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service Connection for Bilateral Knee Disability

A review of service treatment records reveals no complaint of 
or treatment for any knee problems while on active duty.  The 
veteran did complain of bilateral calf pain, diagnosed as 
compartment syndrome, and foot pain, but no examiner notes 
knee pain or other complaints related to those joints.  

During a December 2004 VA joints examination, the veteran 
reported that while on active duty he had discomfort of both 
knees related to prolonged standing and walking.  The veteran 
reported that, since leaving service, he experienced fewer 
knee problems, although they still ache from time to time.  
On physical examination, both knees were stable.  There was 
no swelling or crepitus.  Range of motion was full and 
painless.  No weakness, fatigue, or lack of endurance with 
repetitive movement was noted.  X-rays were normal.  No knee 
disability was diagnosed.

VA treatment records reveal that the veteran has not been 
seen at a VA facility since August 2005; treatment note of 
record show no complaints of or treatment for knee problems.

While the veteran may well have experienced some discomfort 
of the knees in service, and may periodically still have 
aches in his knees, no disability is diagnosed.  Pain, in and 
of itself, is not a service connectable disability.  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.").  In the 
absence of any diagnosed underlying condition, or even any 
actual functional impairment, service connection cannot be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
For these reasons, service connection for a bilateral knee 
disability must be denied. 

Service Connection for Right Hand Disability

A similar result is required with respect to the alleged 
disability of the right hand.  Service treatment records in 
this instance do not show treatment for or complaint of a 
right hand injury, though at times doctors and the veteran 
refer to the right hand when they clearly mean the left, as 
the involved treatment involved amputation of fingers and 
related rehabilitation.  The veteran was treated for warts of 
the bilateral hands beginning in November 2001, but service 
treatment records show that this condition resolved 
successfully with treatment.  A progress note dated in April 
2002  states that the skin of the hands was normal.

Further, there is no evidence of any current right hand 
disability.  VA treatment records are silent regarding any 
complaints of or treatment for a right hand disability.  The 
veteran has not been treated at a VA facility since August 
2005, and has not indicated any private treatment.  A VA 
general medical examination in November 2004 showed no 
complaints or impairment of the right hand; the examiner in 
fact noted that grip strength was good on the right.  During 
a December 2004 VA hand examination, the doctor noted that 
the veteran was right handed, but recorded no complaints of 
any disability, functional impairment, or even pain of the 
right hand.

In the absence of any chronic disease or injury in service, 
or any showing of a current disability of the right hand, 
service connection for a right hand disability must be 
denied.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Initial Evaluation of PTSD

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
	
In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may 
be assigned for separate periods of time based on the facts 
found, however.  This practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides that where a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication, a noncompensable rating is 
assigned. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication, 
warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), is rated 30 
percent disabling. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, is 
rated 100 percent disabling.  38 C.F.R. § 4.130. 

In this case, the August 2005 decision on appeal granted 
service connection for PTSD and assigned an initial 
disability rating of 10 percent.  The veteran disagreed with 
the initial rating assigned. 

Service treatment records reveal that the veteran was 
diagnosed with, and treated for, PTSD following the traumatic 
injury to his left hand, which resulted in the amputation of 
the ring and middle fingers at the proximal interphalangeal 
joints.  During service, he complained of panic attacks, 
nightmares, lack of sleep, a lack of concentration, and 
social isolation.  Doctors noted that medications were 
helpful in controlling symptoms.  

The veteran underwent a VA mental disorders examination in 
November 2004.  At that time the veteran had been out of 
medication for three months.  The veteran stated that he 
drank to calm himself in place of medications, and to help 
him sleep.  The veteran denied current suicidal ideation, but 
stated that he did have some earlier in the year.  He stated 
irritability was a major problem for him.  He got into 
arguments and had had some fights.  He was also depressed.  
He had trouble sleeping and described symptoms of 
hyperarousal.  He did not enjoy things any longer.  The 
veteran was working many hours a week, and hung out with 
friends, in part to cope with stress from his recently 
finalized divorce.  Speech and thought processes were normal, 
and no cognitive problems were described.  PTSD and recurrent 
mild to moderate depression were diagnosed.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.

A GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41-50 illustrates "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

VA treatment records reflect that the veteran participated in 
a PTSD adjustment group therapy until August 2005.  The 
veteran continued to drink, and doctors prescribed additional 
medications for sleep problems.  He reported that he was very 
concerned over impaired concentration and its impact on 
school and work.  Since that time the veteran has not 
indicated any treatment for PTSD, and VA records do not show 
any treatment.

The Board finds that the described symptoms of PTSD warrant 
assignment of a higher initial disability rating of 30 
percent, but no higher, for the entire period of initial 
rating claim appeal.  The veteran has been depressed and has 
irritability and anger issues, which have lead to physical 
confrontations.  He is self-medicating with alcohol, and has 
difficulty sleeping.  Although the veteran continues to work 
and states that he has friends, he was also divorced recently 
and has indicated difficulty getting along with others, as 
evidenced by fighting.  He also continues to describe trouble 
concentrating.  The symptoms are not controlled by 
medication, and they appear to be present on a continual 
basis and not only when the veteran is subjected to 
significant stress.  The disability picture presented most 
closely approximates the criteria for a 30 percent evaluation 
under Diagnostic Code 9411.

A higher evaluation is not warranted for any period of the 
claim in light of the fact that the veteran continues to 
function at a fairly high level occupationally and socially.  
There is no impaired thought process, and speech is normal.  
Mood disturbances, while present, have not affected his 
productivity or ability to function. 



Special Monthly Compensation for Loss of Use of the Left Hand

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Here, the veteran sustained a severe injury of the left hand 
in service.  This injury resulted in, after numerous 
surgeries and extensive rehabilitation, the amputation of the 
ring and middle fingers at the proximal interphalangeal 
joints, and unstable distal phalanx of the little finger, 
though the little finger remained supple.

Service treatment records show that the veteran did 
experience improvement in the function of his left hand 
following treatment.  He continued to complain of pain, 
numbness and tingling, fatigue, and loss of the ability to 
manipulate small objects well.  In his statement to the 
medical evaluation board, the veteran stressed that it was 
difficult to use tools appropriately.  His hand grew fatigued 
when using small tools or typing on the computer.  Such uses 
also caused pain.

During a December 2004 VA hand and neurology examinations, 
continued functional impairment of the left hand was 
reported.  Limitation of flexion of the little finger at the 
distal interphalangeal joint was noted.  The veteran could 
flex the joint between 15 and 25 degrees, out of a normal 45 
degree range of motion.  The index finger also lacked some 
motion; flexion was possible between 0 and 30 degrees.  Grip 
strength was three out of five.  Diminished sensation to 
pinprick and vibration was noted in the scarred and injured 
areas of the left hand.  

The Board finds that loss of use of the left hand is not 
shown by the evidence of record.  The veteran retains 
extensive, though not full, use of the remaining digits of 
the left hand.  He can pick up and grasp items, with reduced 
grip strength.  He continues to be able to use and manipulate 
tools, something he would not be capable of doing with a 
prosthetic device.  The Board notes that the veteran's in-
service statements do not indicate an inability to perform 
many of his duty functions, but rather show an impaired 
ability, with greater time or elimination of some tasks 
needed.  As the veteran retains function beyond that which 
could be accomplished with a prosthetic device, the claim 
must be denied.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a right hand disability is denied.

An initial evaluation of 30 percent for PTSD is granted for 
the entire period of claim, subject to the laws and 
regulations governing payment of monetary benefits.

Special monthly compensation based on loss of use of the left 
hand is denied.


REMAND

With regard to the claims of service connection for bilateral 
compartment syndrome of the legs and entitlement to a 
compensable evaluation for headaches, a remand is required 
for further evidentiary development.

Service connection for bilateral compartment syndrome was 
denied based on a lack of current chronic disability.  The RO 
conceded that service medical records reflected treatment for 
the condition, but noted that the November 2004 VA examiner 
did not diagnose the condition.  The Board notes, however, 
that the veteran did report ongoing symptoms of compartment 
syndrome to the examiner, but the examiner failed to in any 
way address those complaints.  The report of physical 
examination does not refer to the legs at all, and there is 
no indication that the examiner performed any testing or made 
any investigation of the veteran's complaints.  The November 
2004 examination is inadequate for rating purposes, and a new 
examination is required.

Similarly, examination is required for evaluation of the 
veteran's service connected headaches.  The December 2004 VA 
examination noted that the veteran had three to four 
headaches a week, of varying duration.  There is no statement 
regarding the severity of such, their impact on the veteran's 
ability to function, or what treatment he may be undertaking 
for the headaches.  While it is true that the examiner does 
not state the headaches are prostrating, he also provides no 
basis upon which to evaluate their lesser severity in light 
of their higher frequency.  A remand is necessary to obtain a 
more complete disability picture.

Accordingly, the issues of service connection for bilateral 
compartment syndrome of the legs and entitlement to an 
initial compensable evaluation for headaches
are REMANDED for the following action:

1.	Schedule the veteran for a VA arteries, 
veins, and miscellaneous examination.  
The claims file must be reviewed in 
connection with the examination.  The 
examiner should opine as to whether or 
not there is any current compartment 
syndrome of either the left or right 
legs diagnosed and, if so, whether 
compartment syndrome is at least as 
likely as not related to in-service 
treatment.  The examiner should 
describe all current manifestations of 
any diagnosed disorder.
2.	Schedule the veteran for a VA 
miscellaneous neurological disorders 
examination.  The examiner should be 
asked to describe the current status of 
the veteran's service-connected 
headache disability.  Frequency and 
severity of headaches should be noted, 
and the functional impact on the 
veteran should be described.
3.	The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange 
for any additional development 
indicated.  The RO should then 
readjudicate the claims of service 
connection for bilateral compartment 
syndrome of the legs and entitlement to 
an initial compensable evaluation for 
headaches.  If any benefit sought 
remains denied, the RO should issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative the requisite time 
period to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order.    

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


